          Case 2:20-cv-00477-GMN-NJK Document 50 Filed 08/05/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7
     CHRISTINA E. ZEDDIES,                                   Case No. 2:20-cv-00477-GMN-NJK
 8
             Plaintiff(s),                                                Order
 9
     v.                                                              [Docket No. 46]
10
     CLARK COUNTY SCHOOL DISTRICT, et
11   al.,
12           Defendant(s).
13         Pending before the Court is Plaintiff’s motion for a mediation. Docket No. 46. Plaintiff’s
14 request for further alternative dispute resolution proceedings has already been denied. E.g., Docket
15 No. 36. No reason has been proffered to alter course. Cf. Local Rule 59-1. The pending motion
16 for a mediation is similarly DENIED.
17         Plaintiff is further CAUTIONED that she is not permitted to simply keep seeking the same
18 relief as has been denied already. Such conduct may lead to the imposition of sanctions or a
19 declaration that Plaintiff be declared a vexatious litigant.
20         IT IS SO ORDERED.
21         Dated: August 5, 2021
22                                                                ______________________________
                                                                  Nancy J. Koppe
23                                                                United States Magistrate Judge
24
25
26
27
28

                                                      1
